Exhibit 10.2

 

STOCK PURCHASE AND INDEMNIFICATION AGREEMENT (this “Agreement”) dated as of
November 5, 2003, among UNION PACIFIC CORPORATION, a Utah corporation (“UPC”),
OVERNITE CORPORATION, a Virginia corporation (“Overnite”), OVERNITE, INC., a
Delaware corporation (“Overnite Delaware”), OVERNITE HOLDING, INC., a Delaware
corporation (“OHI”), OVERNITE TRANSPORTATION COMPANY, a Virginia corporation
(“OTC”), and MOTOR CARGO INDUSTRIES, INC., a Utah corporation (“MCI”).

 

WHEREAS, UPC desires to sell all the issued and outstanding shares of common
stock of OHI, par value $0.01 per share (the “OHI Shares”), and Overnite desires
to purchase the OHI Shares from UPC (the “Divestiture Transaction”) in exchange
for 27,500,000 shares of common stock of Overnite, par value $0.01 per share
(the “Overnite Shares”), and the Deferred Consideration Promissory Note (as
defined below);

 

WHEREAS, immediately following the Divestiture Transaction, UPC has agreed to
sell the Overnite Shares it will receive in the Divestiture Transaction to
certain underwriters in connection with an underwritten initial public offering
(the “Offering”) pursuant to the terms of an Underwriting Agreement, dated
October 30, 2003 (the “Underwriting Agreement”), among UPC, OHI, Overnite and
the underwriters named therein;

 

WHEREAS, in connection with the Offering, Overnite has filed a registration
statement on Form S-1 with the Securities and Exchange Commission (the “SEC”)
under the Securities Act of 1933 (the “Securities Act”);

 

WHEREAS, in connection with the Divestiture Transaction and the Offering, UPC
and Overnite have entered into a Tax Allocation Agreement, dated the date hereof
(the “Tax Allocation Agreement”); and

 

WHEREAS, the parties hereto desire to enter into this Agreement in order to
provide for the Divestiture Transaction and the indemnification against certain
costs and liabilities which may be incurred in connection with the Divestiture
Transaction, the Offering and the above-mentioned registration statement,
including any prospectus included therein, and their respective businesses both
prior to and after the Divestiture Transaction and the Offering.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties hereto agree as follows:

 

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings (such meanings to be equally applicable to both the singular
and plural versions of the terms below):

 

The term “Affiliate” shall have the meaning accorded to such term in Rule 12b-2
of the General Rules and Regulations under the Securities Exchange Act of 1934,
as in effect on the date hereof.

 

The term “Bank Credit Facility” shall mean the Credit Agreement, dated the date
hereof, among OTC and the Lenders and Agents named therein.

 

The term “Business Day” shall mean a day of the year on which banks are not
required or authorized to close in New York City.

 

The term “Closing” shall mean the closing of the Divestiture Transaction.

 

The term “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

The term “Compensation Agreement” shall mean the Compensation Arrangement
Agreement, dated the date hereof, between UPC and Overnite.

 

The term “Guarantee” shall mean all guarantees, surety and performance bonds,
payment or reimbursement obligations relating to insurance arrangements, letters
of credit and other arrangements pursuant to which UPC guarantees or secures any
Overnite Liability which are in effect immediately prior to the Closing;
provided, that in no event shall Guarantee include the Compensation Agreement.

 

The term “Liabilities” shall mean all debts, liabilities and obligations, actual
or contingent, liquidated or unliquidated, accrued or unaccrued, known or
unknown, whenever and however arising, including all costs and expenses
(including fees and disbursements of counsel) relating thereto, and including
without limitation debts, liabilities and obligations arising in connection with
any actual or threatened claim, action, suit, arbitration, inquiry, proceeding
or investigation by or before any court, governmental or other regulatory or
administrative agency or commission or any arbitration panel.

 

The term “Overnite Group” shall mean Overnite and all Affiliates of Overnite
following the Closing, including, without limitation, OHI, Overnite Delaware,
OTC and MCI, and all subsidiaries of OTC and MCI on or prior to the Closing, and
any or each of such entities individually and collectively, and jointly and
severally.

 

The term “Overnite Liabilities” shall mean all Liabilities (other than
Liabilities for Taxes) at any time arising out of or relating to the businesses,
operations or assets conducted or owned or formerly conducted or owned at any
time by, and the current or former employees of, the Overnite Group; provided
that, in no event shall Overnite Liabilities include the Compensation Agreement,
any UPC Liabilities, UPC Securities Liabilities or the Transaction Costs covered
by indemnification provisions set forth in Section 6. In the case of an
“employee benefit plan,” as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), maintained or formerly
maintained by the Overnite Group for its employees or former employees,
“Overnite Liabilities” shall include all liabilities for any benefits due and

 

2



--------------------------------------------------------------------------------

payable under the terms of such plans as well as any penalties, interest or
other charges imposed by any governmental agency with respect to the maintenance
and administration of such plans. Further, in case of any employee benefit plan
maintained or formerly maintained by the UPC Group in which employees or former
employees of the Overnite Group have participated by virtue of their employment
with Overnite, “Overnite Liabilities” shall be limited to the portion of the
liability, penalty, interest or other charge attributable to employees or former
employees of the Overnite Group, or in the event that a liability, penalty,
interest or other charge is not attributable to such specific employees or
former employees, “Overnite Liabilities” shall be limited to the portion of the
liability, penalty, interest or other charge that bears the same relationship to
the whole thereof as the benefit liabilities under such plan attributable to
employees or former employees of the Overnite Group bears to all such benefit
liabilities under the plan, and any costs (including reasonable counsel fees)
imposed upon or incurred by the Overnite Group in connection with such liability
shall be allocated in the same manner. “Overnite Liabilities” shall also include
any Liabilities arising from or relating to amounts payable to employees of the
Overnite Group as deferred compensation under the UPC Executive Incentive Plan
resulting from periods on and after consummation of the Offering.

 

The term “Overnite Securities Liabilities” shall mean any Liability under the
Securities Act, the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), or any other Federal or state securities law or regulation, at common law
or otherwise, arising out of the Offering, including without limitation any such
Liability arising out of or based upon (i) any untrue statement or alleged
untrue statement of a material fact contained in any registration statement
filed under Federal or state securities laws in connection with the Offering, or
in any amendment or supplement thereto (each, a “Registration Statement”), or in
any prospectus or other communication relating to the Offering, or in any
amendment or supplement thereto (each, a “Prospectus”), or (ii) the omission or
alleged omission to state in a Registration Statement or Prospectus a material
fact required to be stated therein or necessary to make the statements made
therein not misleading; provided, however, that the foregoing definition shall
not extend or apply to any Liability that arises out of or is based upon an
untrue statement or alleged untrue statement of a material fact contained in, or
an omission or alleged omission to state a material fact required to be stated
(or necessary to make the statement not misleading) in, (A) the information
furnished to the Company in writing by UPC expressly for use in the Registration
Statement or Prospectus, it being understood and agreed that the only such
information is that described as such in Section 2(m) of the Underwriting
Agreement (the “UPC Information”), and (B) the information furnished to the
Company by any Underwriter (as defined in the Underwriting Agreement) for use in
the Registration Statement or Prospectus, it being understood and agreed that
the only such information is that described as such in Section 9(c) of the
Underwriting Agreement (collectively, the “Underwriter Information”).

 

The term “Person” shall mean any individual, corporation, company, limited
liability company, partnership, joint venture, association, trust,
unincorporated organization or other entity.

 

3



--------------------------------------------------------------------------------

The term “Subsidiary”, as it relates to any Person, shall mean any other Person
of which an amount of the voting securities or other voting ownership or voting
partnership interests sufficient to elect at least a majority of its board of
directors or other governing body (or, if there are no such voting interests,
50% or more of its equity interests) is owned, directly or indirectly, by such
first Person.

 

The term “Tax” shall have the meaning ascribed to such term in the Tax
Allocation Agreement.

 

The term “Transaction Costs” shall mean the following fees and expenses incurred
in connection with the Divestiture Transaction and the Offering: (i) the fees
and expenses of Hunton & Williams LLP, counsel to Overnite, (ii) the fees and
expenses of Deloitte & Touche LLP, auditor for Overnite, including, without
limitation, fees and expenses incurred in connection with the audit of financial
statements for the Overnite Group included in any Registration Statement, (iii)
the fees and expenses of American Appraisal Associates incurred in connection
with the valuation of Overnite Group assets, (iv) the fees and expenses of
Mercer Human Resources Consulting incurred for actuarial services performed in
connection with the Divestiture Transaction, (v) the fees and expenses incurred
in connection with the negotiation and execution of the Bank Credit Facility
(including the security arrangements in connection therewith), (vi) the fees and
expenses incurred in connection with the obtaining of ratings from any credit
rating agency, (vii) any underwriters’ discounts or commissions, (viii) all
organization expenses of Overnite, including, without limitation, all fees paid
or payable in connection with the Offering expenses, assessments and other costs
and expenses associated with its incorporation in the State of Virginia and its
qualification to do business in any jurisdiction, (ix) all SEC, National
Association of Securities Dealers, Inc. and other filing fees, all blue sky fees
and expenses and all stock exchange fees and expenses, (x) all printing fees and
expenses and (xi) all transfer agent and registration fees and expenses.

 

The term “UPC Group” shall mean UPC and all Affiliates of UPC (other than any
member of the Overnite Group), and any or each of such entities individually and
collectively and jointly and severally.

 

The term “UPC Liabilities” shall mean all Liabilities (other than Liabilities
for Taxes) at any time arising out of or relating to the businesses, operations
or assets conducted or owned or formerly conducted or owned by, and the current
or former employees of, the UPC Group; provided that, in no event shall UPC
Liabilities include any Overnite Liabilities, any Overnite Securities
Liabilities, any liabilities on any Guarantee or the Transaction Costs covered
by the indemnification provisions set forth in Section 5 of this Agreement. In
the case of an “employee benefit plan,” as defined in Section 3(3) of ERISA,
maintained or formerly maintained by the UPC Group for its employees or former
employees in which no employee or former employee of the Overnite Group has
participated by virtue of their employment with Overnite, “UPC Liabilities”
shall include all liabilities for any benefits due and payable under the terms
of such plans as well as any penalties, interest or other charges imposed by any
governmental agency with respect to the maintenance and administration of such
plans. Further, in case of any employee benefit plan maintained or formerly
maintained by the

 

4



--------------------------------------------------------------------------------

UPC Group in which employees or former employees of the Overnite Group have
participated by virtue of their employment with Overnite, “UPC Liabilities”
shall be limited to the portion of the liability, penalty, interest or other
charge attributable to employees or, former employees of the UPC Group, or in
the event that a liability, penalty, interest or other charge is not
attributable to such specific employees or former employees, “UPC Liabilities”
shall be limited to the portion of the liability, penalty, interest or other
charge that bears the same relationship to the whole thereof as the benefit
liabilities under such plan attributable to employees or former employees of the
UPC Group bears to all such benefit liabilities under the plan, and any costs
(including reasonable counsel fees) imposed upon or incurred by the UPC Group in
connection with such liability shall be allocated in the same manner.
Notwithstanding the foregoing, UPC Liabilities shall include the Compensation
Agreement and amounts payable to employees of the Overnite Group as deferred
compensation under the UPC Executive Incentive Plan resulting from periods prior
to the consummation of the Offering.

 

The term “UPC Securities Liabilities” shall mean any Liability under the
Securities Act, the Exchange Act or any other Federal or state law or
regulation, at common law or otherwise, arising out of the Offering, and arising
out of or based upon (i) any untrue statement or alleged untrue statement of a
material fact contained in a Registration Statement or Prospectus or (ii) the
omission or alleged omission to state in a Registration Statement or Prospectus
a material fact required to be stated therein or necessary to make the
statements made therein not misleading, but only to the extent that such
Liability arises out of or is based upon any such untrue statement or alleged
untrue statement or omission or alleged omission concerning UPC Information;
provided, however, that the foregoing definition shall not extend or apply to
any Liability that arises out of or is based upon an untrue statement or alleged
untrue statement of a material fact contained in, or an omission or alleged
omission to state a material fact required to be stated (or necessary to make
the statement not misleading) in the Underwriter Information.

 

2. Purchase and Sale of OHI Shares; Closing. (a) On the terms and subject to the
conditions of this Agreement, at the Closing UPC shall sell, transfer and
deliver, and Overnite shall purchase from UPC, free and clear of all liens,
claims, encumbrances, security interests, options, charges and restrictions of
any kind (collectively, “Liens”) (other than Liens granted on the OHI Shares
pursuant to the terms of the Bank Credit Facility), all of the outstanding OHI
Shares in exchange for (A) 27,500,000 Overnite Shares, free and clear of all
Liens, and (B) $1.0 million in the form of a promissory note in substantially
the same form as set forth in Exhibit A hereto (the “Deferred Consideration
Promissory Note”).

 

(b) The Closing shall be held at the offices of Cravath, Swaine & Moore LLP,
Worldwide Plaza, 825 Eighth Avenue, New York, New York 10019, or such other
place as the parties may agree. At the Closing: (i) UPC shall deliver to
Overnite certificates representing the OHI Shares, duly endorsed in blank or
accompanied by one or more stock powers duly endorsed in blank, in each case in
proper form for transfer, (ii) Overnite shall issue and deliver to UPC
certificates representing the Overnite Shares, registered in the name of UPC,
(iii) Overnite shall deliver to UPC a duly executed

 

5



--------------------------------------------------------------------------------

Deferred Consideration Promissory Note, and (iv) Overnite and UPC shall each
take such further actions and deliver such other documents as may be reasonably
requested by the other party to complete the Divestiture Transaction.

 

(c) Immediately prior to the Closing, the net intercompany balance reflecting
advances between UPC, on the one hand, and OHI and OTC, on the other hand,
excluding payment of any Transaction Costs, shall be forgiven and canceled;
provided, however, that Transaction Costs paid by UPC shall not be deemed to
result in an adjustment to such net intercompany balance. OHI and Overnite
hereby expressly consent to the forgiveness and cancellation of such net
intercompany balance.

 

(d) Prior to the Closing, OHI shall declare, and prior to the consummation of
the Offering, OHI shall pay a cash dividend to UPC, as holder of record of all
of the Overnite Shares, in the amount of $128 million, which dividend shall be
payable from the net proceeds of OTC’s borrowings under the Bank Credit
Facility.

 

3. UPC Representations and Warranties. UPC hereby represents and warrants, as of
the date hereof and as of the Closing, to Overnite, OHI, Overnite Delaware, OTC
and MCI as follows:

 

(a) Each of UPC and OHI is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation, and has
full corporate power and authority to execute and deliver this Agreement and to
perform its obligations hereunder. The execution and delivery of this Agreement
by each of UPC and OHI and the performance of its obligations hereunder have
been duly and validly authorized by all necessary corporate action on the part
of UPC and OHI, and this Agreement has been duly and validly executed and
delivered by UPC and OHI.

 

(b) This Agreement constitutes the legal, valid and binding obligation of UPC,
enforceable against UPC in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, moratorium, reorganization or other similar
laws affecting creditors’ rights and remedies generally and general principles
equity.

 

(c) Neither the execution and delivery of this Agreement by UPC or OHI, nor the
performance of their respective obligations hereunder, nor the consummation of
the transactions contemplated hereby, will (i) violate any law, rule,
regulation, order or judgment applicable to UPC or OHI, or the properties or
assets of UPC or OHI, (ii) violate or conflict with any provision of the
certificate of incorporation or by-laws of UPC or OHI or (iii) conflict with,
result in a breach of, constitute a default under, result in the acceleration
of, create in any party the right to accelerate, terminate, modify or cancel, or
require any notice under, any agreement, contract, lease, license or instrument
to which UPC or OHI is a party or by which it is bound or to which any of its
assets is subject, except in each case for any violation, conflict, breach,
default, acceleration, termination, modification, cancellation or failure to
give notice which will not have a material adverse effect on the ability of UPC
or OHI to consummate the transactions contemplated by this Agreement. Neither
UPC nor OHI is required to give any notice to, make any filing with, or obtain
any authorization, consent or approval of

 

6



--------------------------------------------------------------------------------

any Federal, state or local, domestic or foreign, government or any court,
administrative agency or commission or other governmental authority or agency,
domestic or foreign (a “Governmental Entity”), in order for UPC or OHI to
execute and deliver this Agreement or to consummate the transactions
contemplated by this Agreement, except for any failure to give notice or to file
or obtain any authorization, consent or approval which would not have a material
adverse effect on the ability of UPC or OHI to consummate the transactions
contemplated by this Agreement.

 

(d) The authorized capital stock of OHI consists of 1,000 OHI Shares, of which
100 shares are issued and outstanding as of the date hereof. UPC holds of record
and beneficially owns such OHI Shares free and clear of any and all Liens, other
than restrictions on transfer of the OHI Shares imposed under applicable Federal
or state securities laws. All of the OHI Shares have been duly authorized and
are validly issued, fully paid and nonassessable. UPC is not a party to, and is
not otherwise subject to or bound by, any voting trusts, proxies or other
agreements or understandings with respect to the voting of any capital stock of
OHI, other than the rights of Overnite under this Agreement. Except for the
rights of Overnite under this Agreement, there are no outstanding options,
warrants, rights, agreements or other commitments, or any statutory or
contractual preemptive or subscription rights, pursuant to which OHI is or may
become obligated to issue, deliver or sell, or cause to be issued, delivered or
sold, or otherwise entitling any other Person to participate in or otherwise
receive any payment based on the value of, any securities of OHI (including OHI
Shares).

 

(e) UPC acknowledges that the Overnite Shares being acquired by it hereunder
have not been registered under the Securities Act or registered or qualified
under applicable state securities laws. UPC will not offer to sell or otherwise
dispose of the Overnite Shares so acquired by it in violation of any of the
registration requirements of the Securities Act or any comparable state
securities laws.

 

4. Representations and Warranties of Overnite, OHI, Overnite Delaware, OTC and
MCI. Overnite, OHI, Overnite Delaware, OTC and MCI hereby represent and warrant,
on a joint and several basis, as of the date hereof and as of the Closing, to
UPC as follows:

 

(a) Each of Overnite, Overnite Delaware, OTC and MCI is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, and each of Overnite, Overnite Delaware, OTC
and MCI has full corporate power and authority to execute and deliver this
Agreement and to perform its obligations hereunder. The execution and delivery
of this Agreement by Overnite, OHI, Overnite Delaware, OTC and MCI and the
performance by each of them of their respective obligations hereunder have been
duly and validly authorized by all necessary corporate action on the part of
such party, and this Agreement has been duly and validly executed and delivered
by such party.

 

(b) This Agreement constitutes the valid, legal and binding obligation of
Overnite, OHI, Overnite Delaware, OTC and MCI, enforceable against each of such
parties in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, moratorium, reorganization or other similar laws
affecting creditors’ rights and remedies generally and general principles of
equity.

 

7



--------------------------------------------------------------------------------

(c) Neither the execution and delivery of this Agreement by Overnite, Overnite
Delaware, OTC and MCI, nor the performance of their respective obligations
hereunder, nor the consummation of the transactions contemplated hereby, will
(i) violate any applicable law, rule, regulation, order or judgment applicable
to Overnite, Overnite Delaware, OTC or MCI or their properties or assets, (ii)
violate or conflict with any provision of the certificate of incorporation or
by-laws of Overnite, Overnite Delaware, OTC or MCI or (iii) conflict with,
result in a breach of, constitute a default under, result in the acceleration
of, create in any party the right to accelerate, terminate, modify or cancel, or
require any notice under any agreement, contract, lease, license or instrument
to which Overnite, Overnite Delaware, OTC or MCI is a party or by which it is
bound or to which any of its assets is subject, except in each case for any
violation, conflict, breach, default, acceleration, termination, modification,
cancellation or failure to give notice which will not have a material adverse
effect on the ability of Overnite, Overnite Delaware, OTC or MCI to consummate
the transactions contemplated by this Agreement. Neither Overnite, Overnite
Delaware, OTC nor MCI is required to give any notice to, make any filing with,
or obtain any authorization, consent or approval of, any Governmental Entity in
order for Overnite, Overnite Delaware, OTC or MCI to execute and deliver this
Agreement or to consummate the transactions contemplated by this Agreement,
except for any failure to give notice, or to file or obtain any authorization,
consent or approval which would not have a material adverse effect on the
ability of Overnite, OTC, Overnite Delaware or MCI to consummate the
transactions contemplated by this Agreement.

 

(d) The authorized capital stock of Overnite consists of 150,000,000 Overnite
Shares and 25,000,000 shares of preferred stock, par value $0.01 per share, of
which no Overnite Shares and no shares of preferred stock are issued and
outstanding as of the date hereof. Immediately following the Divestiture
Transaction, except as disclosed in the Registration Statement that has been
filed as of the date hereof with the SEC with respect to the Offering, the only
outstanding shares of capital stock of Overnite will be the 27,500,000 Overnite
Shares to be issued and delivered to UPC in the Divestiture Transaction. All of
the Overnite Shares to be issued in the Divestiture Transaction have been duly
authorized. Upon consummation of the Divestiture Transaction, the Overnite
Shares to be issued in the Divestiture Transaction will be validly issued, fully
paid and nonassessable and will be free and clear of any Liens. Except for the
rights of UPC under this Agreement and except as disclosed in the Registration
Statement that has been filed as of the date hereof with the SEC with respect to
the Offering, there are no outstanding options, warrants, rights, agreements or
other commitments, or any statutory or contractual preemptive or subscription
rights, pursuant to which Overnite is or may become obligated to issue, deliver,
or sell, or cause to be issued, delivered or sold, or otherwise entitling any
other Person to participate in or otherwise receive any payment based on the
value of, any securities of Overnite (including Overnite Shares).

 

8



--------------------------------------------------------------------------------

(e) Overnite acknowledges that the OHI Shares being acquired by it hereunder
have not been registered under the Securities Act or registered or qualified
under applicable state securities laws. The OHI Shares purchased by Overnite
pursuant to this Agreement are being acquired for investment only and not with a
view towards any public distribution thereof, and Overnite will not offer to
sell or otherwise dispose of the OHI Shares so acquired by it in violation of
any of the registration requirements of the Securities Act or any comparable
state securities laws.

 

(f) At the time of the Divestiture Transaction, Overnite has no plan or
intention to offer, pledge, sell, contract to sell, sell any option or contract
to purchase, grant any option, right or warrant to purchase, or issue stock in
Overnite other than pursuant to the employee benefit plans and employee stock
awards described in the Registration Statement.

 

5. Indemnification by Overnite. The Overnite Group shall release, indemnify,
defend and hold harmless the UPC Group and the respective directors, officers,
employees, agents and representatives thereof from and against any and all
losses, claims, damages, liabilities, demands, suits and actions (by any
person), including all reasonable attorneys’ fees and disbursements and other
costs and expenses incurred in connection therewith (collectively,
“Indemnifiable Losses”), relating to, resulting from, or arising out of (a) any
Overnite Liabilities, (b) any Overnite Securities Liabilities, (c) any fees and
expenses described in clauses (viii) and (xi) of the definition of Transaction
Costs and (d) any failure by the Overnite Group to comply with the terms and
conditions of this Agreement or any other agreement executed in connection with
the Offering or the Divestiture Transaction. No payment by Overnite pursuant to
clauses (a) or (b) of the foregoing sentence shall be required until such time
as the aggregate amount which would be so payable under such clauses exceeds
$100,000, and at such time the entire aggregate amount (and not only the excess
over $100,000) will become payable.

 

6. Indemnification by the UPC Group. The UPC Group shall release, indemnify,
defend and hold harmless the Overnite Group and the respective directors,
officers, employees, agents and representatives thereof from and against any and
all Indemnifiable Losses relating to, resulting from, or arising out of (a) any
UPC Liabilities, (b) any UPC Securities Liabilities, (c) any fees and expenses
described in clauses (i), (ii), (iii), (iv), (v), (vi), (vii), (ix) and (x) of
the definition of Transaction Costs and (d) any failure by UPC to comply with
the terms and conditions of this Agreement or any other agreement executed in
connection with the offering or the Divestiture Transaction. No payment by UPC
pursuant to clauses (a) or (b) of the foregoing sentence shall be required until
such time as the aggregate amount which would be so payable under such clauses
exceeds $100,000, and at such time the entire aggregate amount (and not only the
excess over $100,000) will become payable.

 

7. Guarantees, Bonds, Etc. Overnite Group shall use reasonable best efforts to
promptly obtain the release of UPC, or the substitution of any member of the
Overnite Group for UPC, on all Guarantees, other than that certain letter of
credit, number S401376, in the amount of $2,743,933, issued by BNP (the “BNP
LOC”), and that certain letter of credit, number SLCMMSP00412, in the amount of
$10,957,111,

 

9



--------------------------------------------------------------------------------

issued by USBank NA (the “USB LOC”), each in favor of National Union Fire
Insurance Company. The Guarantees shall include, but not be limited to, the
agreements listed in Schedule A hereto, and any renewals thereof or
substitutions therefor. UPC shall cooperate with the Overnite Group in obtaining
such releases or substitutions, provided that it shall not be required to incur
any non-de minimis liability or unreimbursed expense in doing so. The Overnite
Group agrees to indemnify, defend and hold harmless the UPC Group, and the
directors, officers, employees, agents and representatives thereof, from and
against any Indemnifiable Losses relating to, resulting from, or arising out of,
any Guarantee. UPC shall be subrogated to the rights of any beneficiary of a
Guarantee against the Overnite Group to the extent that UPC is required to make
any payment under such Guarantee. UPC agrees not to unilaterally terminate or
withdraw any Guarantee and agrees to abide by the terms of the Guarantees unless
UPC has provided advanced written notice to the Overnite Group and the Overnite
Group has consented thereto in writing. The Overnite Group may withhold such
consent if, to the Overnite Group’s knowledge after reasonable inquiry, such
termination, withdrawal or non-compliance would cause more than a de minimis
liability to the Overnite Group or result in the Overnite Group’s default under
or violation of the terms of any agreement with a third party, in which case the
Overnite Group would have to negotiate with UPC reasonable compensation for the
continued maintenance of such Guarantee. Notwithstanding anything contained
herein to the contrary, UPC agrees that it shall be solely responsible for the
cost of maintaining the BNP LOC and OTC agrees that it shall reimburse UPC for
the actual out-of-pocket cost of maintaining the USB LOC.

 

8. Workers’ Compensation Claims. UPC will cause its captive insurer, Wasatch
Insurance Limited, a Bermuda corporation (“Wasatch”), to pay or cause to be paid
the amount of each individual claim existing as of the date hereof hereto (the
“Existing Workers’ Compensation Insurance Claims”) in accordance with applicable
settlements or other agreements, understandings or current practices of Wasatch
with respect to any of the Existing Workers’ Compensation Insurance Claims. UPC
and OTC acknowledge and agree that OTC has paid funds to Wasatch which are used
to pay Existing Workers’ Compensation Insurance Claims from time to time and UPC
and OTC further acknowledge and agree that the current balance of such funds is
approximately $2.0 million (the “Liability Funds”). OTC covenants and agrees to
pay any and all amounts paid by Wasatch with respect to the Existing Workers’
Compensation Insurance Claims and hereby agrees to indemnify, defend, and hold
harmless, UPC and its subsidiaries and affiliates from and against any and all
liability for any amounts paid or to be paid in excess of the outstanding
balance of the Liability Funds. In the event, after settlement of all Existing
Workers’ Compensation Insurance Claims, there is any remaining balance in the
Liability Funds, UPC covenants and agrees to cause Wasatch to promptly refund
such remaining balance to OTC.

 

9. Third Party Claims. (a) If any person entitled to indemnification under this
Agreement (an “Indemnitee”) receives notice of the assertion of any claim or of
the commencement of any action or proceeding by any person that is not a party
to this Agreement or a subsidiary of any such party (a “Third Party Claim”)
against such Indemnitee, the Indemnitee shall promptly provide written notice
thereof (including a description of the Third Party Claim and an estimate of any
Indemnifiable Losses (which

 

10



--------------------------------------------------------------------------------

estimate shall not be conclusive as to the final amount of such Indemnifiable
Losses)) to the party required to provide indemnification under this Agreement
(the “Indemnifying Party”) within 10 business days after the Indemnitee’s
receipt of notice of such Third Party Claim. Any delay by the Indemnitee in
providing such written notice shall not relieve the Indemnifying Party of any
liability for indemnification hereunder except to the extent that the rights of
the Indemnifying Party are materially prejudiced by such delay.

 

(b) The Indemnifying Party shall have the right to participate in or, by giving
written notice to the Indemnitee, to assume the defense of any Third Party Claim
at such Indemnifying Party’s expense and by such Indemnifying Party’s own
counsel (which shall be reasonably satisfactory to the Indemnitee), and the
Indemnitee will cooperate in good faith in such defense. The Indemnitee may
retain its own counsel with respect to such Third Party Claims, but the
Indemnifying Party shall not be liable for any legal expenses incurred by the
Indemnitee after the Indemnitee has received notice of the Indemnifying Party’s
intent to assume the defense of a Third Party Claim, unless the named parties to
such Third Party Claim (including any impleaded parties) include both the
Indemnifying Party and the Indemnitee and representation of both parties by the
same counsel would be inappropriate due to actual or potential differing
interests between them. If the Indemnifying Party fails to take steps reasonably
necessary to diligently pursue the defense of such Third Party Claim within 60
days of receipt of notice from the Indemnitee that such steps are not being
taken, the Indemnitee may assume its own defense and the Indemnifying Party
shall be liable for the reasonable costs thereof.

 

(c) The Indemnifying Party may settle any Third Party Claim which it has elected
to defend so long as the written consent of the Indemnitee to such settlement is
first obtained (which consent shall not be unreasonably withheld). The
Indemnitee shall not settle any Third Party Claim without the written consent of
the Indemnifying Party (which consent shall not be unreasonably withheld) if the
Indemnifying Party elects not to defend such Third Party Claim.

 

(d) In the event that a Third Party Claim involves a proceeding as to which both
the UPC Group and the Overnite Group may be Indemnifying Parties, the parties
hereto agree to cooperate in good faith in a joint defense of such Third Party
Claim.

 

10. Contribution. If the indemnification provided for in this Agreement with
respect to Overnite Securities Liabilities or UPC Securities Liabilities is for
any reason held by a court or other tribunal to be unavailable on policy grounds
or otherwise, the UPC Group and the Overnite Group shall contribute to the
Indemnifiable Losses in such proportion as to reflect each party’s relative
fault in connection with such Indemnifiable Losses. The relative fault of the
parties shall be determined by reference to, among other things, whether the
conduct or information giving rise to the Indemnifiable Losses is attributable
to the UPC Group or the Overnite Group and each party’s relative intent, access
to information and opportunity to prevent or correct the Indemnifiable Losses.
No person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who is not guilty of fraudulent misrepresentation.

 

11



--------------------------------------------------------------------------------

11. Cooperation. So long as any books, records and files retained by the UPC
Group or the Overnite Group relating to the present or past businesses,
operations or assets of the Overnite Group remain in existence and available,
the UPC Group and the Overnite Group shall have the right upon prior written
notice to inspect and copy the same at any time during business hours for any
proper purpose, provided that such right will not extend to any books, records
and files, disclosure of which in accordance herewith would result in a waiver
of the attorney-client, work product or other privileges which permit
nondisclosure of otherwise relevant material in litigation or other proceedings,
or which are subject on the date hereof and at the time inspection is requested
to a non-disclosure agreement with a third party and a waiver cannot reasonably
be obtained, provided that, in the case of material requested of the Overnite
Group, such request relates only to the businesses, operations or assets of the
Overnite Group as constituted on or prior to Closing or books, records and files
reasonably required by the UPC Group for accounting or financial reporting
purposes or to enforce its rights under this Agreement or any other agreement
executed by the Overnite Group and the UPC Group in connection with the Offering
or Divestiture Transaction. The UPC Group and the Overnite Group agree that they
shall not other than in the ordinary course of business in accordance with
established record retention policies destroy any such books, records or files
without reasonable notice to the other party or if such party receives within 10
Business Days of such notice any reasonable objection from the other party to
such destruction. Except in the case of dispute between the parties hereto, the
UPC Group and the Overnite Group shall cooperate with one another in a timely
manner in any administrative or judicial proceeding involving any matter
affecting the actual or potential liability of either party hereunder. Such
cooperation shall include, without limitation, making available to the other
party during normal business hours all books, records and information, and
officers and employees (without substantial disruption of operations or
employment) necessary or useful in connection with any inquiry, audit,
investigation or dispute, any litigation or any other matter requiring any such
books, records, information, officers or employees for any reasonable business
purpose. The party requesting or otherwise entitled to any books, records,
information, officers or employees pursuant to this Section 11 shall bear all
reasonable out-of-pocket costs and expenses (except for salaries, employee
benefits and general overhead) incurred in connection with providing such books,
records, information, officers or employees.

 

12. Section 338 Elections and Related Matters. Overnite agrees to timely make
joint elections with UPC under Section 338(h)(10) of the Code in accordance with
the applicable provisions of the Tax Allocation Agreement.

 

13. Precedence of Tax Allocation Agreement. The Tax Allocation Agreement, and
not this Agreement, shall govern all matters relating to Taxes, and this
Agreement shall have no force or effect over matters governed by the Tax
Allocation Agreement.

 

14. Use of Union Pacific Name; Shield. The Overnite Group hereby agrees that it
will not use or authorize or grant permission to any other person to use the
name “Union Pacific,” including any logo, trademark or design containing such
name, or the Union Pacific shield or similar design, at any time after six
months following the Closing.

 

12



--------------------------------------------------------------------------------

15. Assignment. Neither party may assign any of its rights or delegate any of
its duties under this Agreement without first obtaining the prior written
consent of the other party, which may be withheld by such other party in its
absolute discretion. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their successors and permitted assigns.

 

16. Notices. All notices and other communications to be given hereunder shall be
in writing and delivered in person or mailed postage prepaid or sent by telegram
or other facsimile transmission to the following addresses:

 

If to UPC:

 

Union Pacific Corporation

1416 Dodge Street

Omaha, Nebraska 68179

Attn: Senior Vice President and General Counsel

Telecopy No.: (402) 271-3093

 

If to Overnite, OHI, OTC or MCI:

 

Overnite Corporation

1000 Semmes Avenue

Richmond, VA 23224-2246

Attn: Senior Vice President and Chief Financial Officer

Attn: Senior Vice President and General Counsel

Telecopy No.: (804) 291-5848

 

or to such other addresses as either party may designate in writing. All notices
or communications shall be effective upon receipt.

 

17. No Third Party Beneficiaries. The provisions of this Agreement are intended
solely to establish the relative rights and responsibilities between the UPC
Group and the Overnite Group, and except as set forth in the provisions of this
Agreement which expressly provide for the indemnification of members of the UPC
Group or the Overnite Group, or the respective directors, officers, employees,
agents and representatives thereof, nothing in this Agreement, express or
implied, is intended or will be construed to confer upon or give any person
other than the parties hereto and their respective successors and permitted
assigns any rights, remedies or obligations under or by reason of this Agreement
or any transaction contemplated hereby.

 

18. Governing Law. This Agreement shall be governed by and construed in
accordance with laws of the State of Delaware, without giving effect to the
principles of conflicts of law thereof.

 

13



--------------------------------------------------------------------------------

19. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed an original and all of which
shall together constitute but one and the same instrument.

 

20. Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral or written, with respect to such matters.
This Agreement may not be amended or otherwise modified except by a written
instrument duly executed and delivered by all parties. No failure or delay by
any party in exercising any right, power or privilege hereunder shall operate as
a waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.

 

21. Severability. The provisions of this Agreement are severable, and should any
provision hereof be void, voidable or unenforceable under any applicable law,
such provision shall not affect or invalidate any other provision of this
Agreement, which shall continue to govern the relative rights and duties of the
parties as though such void, voidable or unenforceable provision were not a part
hereof.

 

22. Incorporation of Schedules. The Schedules identified in and attached to this
Agreement are hereby incorporated by reference and made a part hereof.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

UNION PACIFIC CORPORATION,

By:

 

/s/ Carl W. von Bernuth

--------------------------------------------------------------------------------

Name:

 

Carl W. von Bernuth

Title:

   

OVERNITE CORPORATION,

By:

 

/s/ Patrick D. Hanley

--------------------------------------------------------------------------------

Name:

 

Patrick D. Hanley

Title:

 

Senior Vice President and Chief Financial Officer

OVERNITE HOLDING, INC.,

By:

 

/s/ Patrick D. Hanley

--------------------------------------------------------------------------------

Name:

 

Patrick D. Hanley

Title:

 

Vice President and Treasurer

OVERNITE, INC.,

By:

 

/s/ Patrick D. Hanley

--------------------------------------------------------------------------------

Name:

 

Patrick D. Hanley

Title:

 

Vice President and Treasurer

OVERNITE TRANSPORTATION COMPANY,

By:

 

/s/ Patrick D. Hanley

--------------------------------------------------------------------------------

Name:

 

Patrick D. Hanley

Title:

 

Senior Vice President and Chief Financial Officer

MOTOR CARGO INDUSTRIES, INC.,

By:

 

/s/ Lou V. Holdener

--------------------------------------------------------------------------------

Name:

 

Lou V. Holdener

Title:

 

President

 

15